Exhibit 10.2

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made as of June 19, 2009, by and
between Union Bankshares Corporation, a Virginia corporation (the “Company”),
and David J. Fairchild (the “Officer”).

WHEREAS, the Company and First Market Bank, FSB, a federally chartered savings
bank (“FMB”), have entered into the First Amended and Restated Agreement and
Plan of Reorganization (the “Reorganization Agreement”), under which FMB will
merge with and into a direct wholly-owned subsidiary of the Company (the
“Merger”) organized to facilitate the transaction (the “Resulting Bank”), and
thereafter Union Bank and Trust Company, a direct wholly-owned banking
subsidiary of the Company, will merge with and into the Resulting Bank at such
time as is reasonably practicable after the Merger, with the Resulting Bank
being the surviving bank (the “Charter Consolidation”);

WHEREAS, the Company and the Officer have agreed that upon the consummation of
the Merger contemplated by the Reorganization Agreement, the Officer shall
become an employee of the Company under the terms and conditions set forth
herein; and

WHEREAS, the Officer is willing to make his services available to the Company on
the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties do hereby agree as follows:

1. Employment. Conditional upon consummation of the Merger and the Officer being
in the employment of FMB on the effective date of the Merger (the “Merger
Date”), and effective at the Merger Date, the Officer shall be employed by the
Company on the terms and subject to the conditions set forth in this Agreement.

2. Term of Employment. The term of employment hereunder shall commence on the
Merger Date and will end on the second anniversary of the Merger Date, unless
sooner terminated as provided herein (the “Employment Period”). Beginning on the
day following the Merger Date, and on each day thereafter, the Employment Period
shall automatically be extended an additional day, unless prior to such
extension the Company gives written notice to the Officer that the Employment
Period will not thereafter be extended. The last day of the Employment Period,
as extended from time to time, is sometimes referred to as the “Expiration
Date.”



--------------------------------------------------------------------------------

3. Position and Responsibilities. Commencing upon the Merger Date, the Officer
shall serve as the President of the Company. Subject to the review and approval
of the Board of Directors of the Resulting Bank, during the Employment Period
and prior to the effective date of the Charter Consolidation, the Officer shall
also serve as the Chief Executive Officer of the Resulting Bank, and during the
Employment Period and at and after the effective date of the Charter
Consolidation, the Officer shall also serve as the Executive Vice President and
Chief Banking Officer of the Resulting Bank. The Officer shall have the duties,
responsibilities, rights, power and authority that may be from time to time
delegated or assigned to him by the Boards of Directors of the Company and the
Resulting Bank.

4. Compensation and Benefits.

(a) Base Salary. The Company shall pay the Officer an annual base salary of
$265,000 (the “Base Salary”), which will be payable in accordance with the
payroll practices of the Company applicable to all officers. The Base Salary
will be reviewed annually by the Compensation Committee (the “Committee”) of the
Board of Directors of the Company (the “Board”) and may be adjusted upward or
downward in the sole discretion of the Board upon the recommendation of the
Committee. In no event, however, will the Base Salary be less than $265,000.

(b) Annual Bonus. The Officer may be entitled to receive annual cash bonus
payments in such amounts as may be determined in accordance with the terms and
conditions of the applicable management incentive plan as may be adopted on an
annual basis by the Board upon the recommendation of the Committee.

(c) Stock Compensation. The Officer may be entitled to receive stock awards
under the Company’s 2003 Stock Incentive Plan, or any successor plan, in such
amounts and subject to such terms and conditions as determined under the
applicable management incentive plan as may be adopted on an annual basis by the
Board upon the recommendation of the Committee.

(d) Benefits. The Officer will be entitled to participate in and receive the
benefits of any pension or other retirement benefit plan, life insurance, profit
sharing, employee stock ownership, and other plans, benefits and privileges of
the Company that may be in effect from time to time, to the extent the Officer
is eligible under the terms of those plans and programs, provided, however, that
the Officer and Company agree that the Officer shall not be eligible to receive
or claim any benefits under the Union Bankshares Corporation Severance Pay Plan,
effective as of January 1, 2009, or any successor plan.

(e) Business Expenses. The Company will reimburse the Officer or otherwise
provide for or pay for all reasonable expenses incurred by the Officer in
furtherance of, or in connection with, the business of the Company, including,
but not by way of limitation, travel expenses, country club dues, car allowance,
and memberships in professional organizations, subject to such reasonable
documentation and other limitations as may be established by the Board.

 

2



--------------------------------------------------------------------------------

(f) Vacation. The Officer will be entitled to four weeks of vacation per year to
be taken at such times and intervals as shall be determined by the Officer with
the approval of the Company, which approval shall not be unreasonably withheld.

(g) Deferred Compensation Benefits. The Company may enter into a deferred
compensation arrangement with the Officer to provide for certain supplemental
nonqualified cash benefits in such amounts and on such terms and conditions as
the parties may agree.

5. Termination and Termination Benefits. Notwithstanding the provisions of
Section 2, the Officer’s employment hereunder shall terminate under the
following circumstances and shall be subject to the following provisions:

(a) Death. If the Officer dies while employed by the Company, the Company will
continue to pay an amount equal to the Officer’s then current Base Salary to the
Officer’s beneficiary designated in writing to the Company prior to his death
(or to his estate, if he fails to make such designation) for six months after
the Officer’s death, with such payments to be made on the same periodic dates as
salary payments would have been made to the Officer had he not died.

(b) Disability. The Officer’s employment hereunder may be terminated at any time
because of the Officer’s inability to perform his duties with the Company on a
full time basis for 180 consecutive days or a total of at least 240 days in any
twelve month period as a result of the Officer’s incapacity due to physical or
mental illness as determined pursuant to the Company’s long term disability
policy; provided, however, that the Company shall provide continued medical
insurance in the Company’s health plan for the benefit of the Officer for a
period of twelve months after the date of such termination.

(c) Termination by the Company for Cause. The Officer’s employment may be
terminated at any time without further liability on the part of the Company or
the Resulting Bank effective immediately by written notice to the Officer
setting forth in reasonable detail the nature of such Cause. Only the following
shall constitute “Cause” for such termination:

(i) continued failure by the Officer, for reasons other than disability, to
follow reasonable instructions or policies of the Board after being advised in
writing of such failure, including specific actions or inaction on the part of
the Officer and the particular instruction or policy involved, and being given a
reasonable opportunity and period (as determined by the Chief Executive Officer
of the Company) to remedy such failure;

(ii) gross incompetence, gross negligence, willful misconduct in office or
breach of a material fiduciary duty owed to the Company, the Resulting Bank or
any subsidiary or affiliate thereof;

 

3



--------------------------------------------------------------------------------

(iii) conviction of a felony or a crime of moral turpitude (or a plea of nolo
contendere thereto) or commission of an act of embezzlement or fraud against the
Company, the Resulting Bank or any subsidiary or affiliate thereof;

(iv) any breach by the Officer of a material term of this Agreement or violation
in any material respect of any code or standard of conduct generally applicable
to officers of the Company and the Resulting Bank, including, without
limitation, a material failure to perform a substantial portion of his duties
and responsibilities hereunder, as established from time to time by the Board of
Directors of the Resulting Bank or the Board, after being advised in writing of
such breach, violation, or failure and being given a reasonable opportunity and
period (as determined by the Chief Executive Officer of the Company) to remedy
such breach, violation, or failure;

(v) dishonesty of the Officer with respect to the Company, the Resulting Bank or
any subsidiary or affiliate thereof; or

(vi) the willful engaging by the Officer in conduct that is demonstrably and
materially injurious to the Company or the Resulting Bank, monetarily or
otherwise, or any conduct deemed by the Board, to be immoral or which may bring
embarrassment or disrepute to the Company, the Resulting Bank and their
respective good names or status.

(d) Termination by the Bank without Cause. The Officer’s employment may be
terminated without Cause effective immediately by written notice to the Officer.
In the event of termination without Cause, the Officer shall be entitled to the
benefits specified in Section 5(f).

(e) Termination by the Officer. The Officer may terminate his employment
hereunder with or without Good Reason (as defined below) by written notice to
the Board effective thirty days after receipt of such notice by the Board. In
the event the Officer terminates his employment hereunder for Good Reason, the
Officer shall be entitled to the benefits specified in Section 5(f). The Officer
shall not be required to render any further services to the Company. Upon
termination of employment by the Officer without Good Reason, the Officer shall
be entitled to no further compensation or benefits under this Agreement. “Good
Reason” shall be (i) the failure by the Company to comply with the provisions of
Section 4 or material breach by the Company of any other provision of this
Agreement, which failure or breach shall continue for more than thirty days
after the date on which the Board receives notice of such failure or breach from
the Officer, (ii) the assignment of the Officer without his consent to a
position, responsibilities, or duties of a materially lesser status or degree of
responsibility than his position, responsibilities, or duties at the Merger Date
(relating to the Employment Period prior to the effective date of the Charter
Consolidation) or at the effective date of the Charter Consolidation (relating
to the Employment Period and at and after the effective date of the Charter
Consolidation), as the case may be, other than as a direct result of the change
in control of the Company (which is otherwise addressed herein), or (iii) the
requirement by the Company that the Officer be based at any office that is
greater than fifty miles from where the Officer’s office is located at the
Merger Date.

 

4



--------------------------------------------------------------------------------

(f) Certain Termination Benefits. In the event of termination by the Company
without Cause and other than for death or disability, or by the Officer with
Good Reason, the Officer shall be entitled to the following benefits, subject to
the provisions of Section 6(c) (for purposes of this subsection (f), the term
“Company” shall include FMB and the Resulting Bank as may be applicable):

(i) Subject to subsection (iii) below, for a two-year period immediately
following the date of termination, the Company shall continue to pay the Officer
his Base Salary (not including any bonus other than any unpaid bonus relating to
a fiscal year of the Company completed prior to the date of termination) at the
rate in effect on the date of termination, such payments to be made on the same
periodic dates as salary payments would have been made to the Officer had he not
been terminated, provided that if the Officer is a Key Employee (as defined in
subsection (vi)) on the date of termination, he shall not receive any payments
until the first day of the seventh month following the date of termination and
the first payment shall include six months of payments and each remaining
payment shall equal the same amount the Officer would have received while
employed. The Company and the Officer will use their best efforts to accelerate
the vesting of any nonvested benefits of the Officer under any employee
stock-based or other benefit plan or arrangement to the extent permitted by the
terms of such plan or arrangement.

(ii) Subject to subsection (iv) below, for a two-year period immediately
following the date of termination, the Officer shall continue to receive medical
and life insurance benefits pursuant to plans made available by the Company to
its employees at the expense of the Company to substantially the same extent the
Officer received such benefits on the date of termination (it being acknowledged
that the post-termination plans may be different from the plans in effect on the
date of termination). For purposes of application of such benefits, the Officer
shall be treated as if he had remained in the employ of the Company, with a Base
Salary at the rate in effect on the date of termination.

(iii) During the twelve month period that begins on the first anniversary date
of the termination of employment and ends on the second anniversary date, the
Company’s obligation to continue to pay the Base Salary to the Officer pursuant
to subsection 5(f)(i) during such second twelve month period shall terminate
thirty days after the Officer obtains full-time employment with another employer
that provides an annualized base salary that is at least equal to 75% of the
Base Salary being paid by the Company.

(iv) The Company’s obligation to provide the Officer with medical and life
insurance benefits pursuant to subsection 5(f)(ii) hereof shall terminate in the
event the Officer obtains new employment and is eligible to participate in
substantially comparable medical and life insurance programs made available to
him

 

5



--------------------------------------------------------------------------------

and similarly situated employees by or through his new employer. If only one
type of insurance (e.g., medical) is made available to the Officer and similarly
situated employees, the Company will continue to provide the Officer with the
other insurance coverage for the remainder of the two year period or until such
type of insurance is made available to him and similarly situated employees by
his new employer, whichever occurs sooner.

(v) During the two-year period following the date of termination, the Officer
shall provide the Company with at least ten days written notice before the
starting date of any employment, identifying the prospective employer and its
affiliated companies and the job description, including a description of the
proposed geographic market area associated with the new position. The Officer
shall notify in writing any new employer of the existence of the restrictive
covenants set forth in Section 6 of this Agreement.

(vi) For purposes of this Agreement, “Key Employee” shall have the meaning
assigned to that term under Section 409A of the Internal Revenue Code of 1986,
as amended, which generally defines a Key Employee as an employee who, with
respect to a publicly traded company, is (a) one of the top fifty most highly
compensated officers with an annual compensation in excess of $130,000 (as
adjusted from time to time by Treasury Regulations), (b) a five percent owner of
the Company, or (c) a one percent owner of the Company with annual compensation
in excess of $150,000 (as adjusted from time to time by Treasury Regulations).

6. Covenants of the Officer.

(a) Noncompetition. The Officer agrees that during the Employment Period and for
a one-year period following the termination of his employment for any reason
during the Employment Period, the Officer will not directly or indirectly, as a
principal, agent, employee, employer, investor, co-partner or in any other
individual or representative capacity whatsoever, engage in a Competitive
Business anywhere in the Market Area (as such terms are defined below) in any
capacity that includes any of the significant responsibilities held or
significant activities engaged in by the Officer on behalf of the Company, the
Resulting Bank and any of its Affiliates (as defined below) during the
Employment Period. Notwithstanding the foregoing, the Officer may purchase or
otherwise acquire up to (but not more than) 1% of any class of securities of any
business enterprise (but without otherwise participating in the activities of
such enterprise) that engages in a Competitive Business in the Market Area and
whose securities are listed on any national or regional securities exchange or
have been registered under Section 12 of the Securities Exchange Act of 1934.

(b) Nonsolicitation. The Officer further agrees that during the Employment
Period and for a two-year period following the termination of his employment for
any reason, he will not directly or indirectly: (i) solicit, induce or attempt
to solicit or induce any customer or client of the Company or its Affiliates
with whom the Officer had direct contact or whose identity the Officer learned
as a result of his

 

6



--------------------------------------------------------------------------------

employment with the Company or the Resulting Bank, to terminate, diminish, or
materially alter in a manner harmful to the Company or the Resulting Bank the
relationship of such customer or client with the Company, the Resulting Bank or
its Affiliates; (ii) solicit, induce, encourage, or participate in soliciting,
inducing, or encouraging any employee to terminate his or her employment with
the Company, the Resulting Bank or any of its Affiliates; or (iii) hire, employ,
or engage in business with or attempt to hire, employ, or engage in business
with any person employed by the Company, the Resulting Bank or any of its
Affiliates or who has left the employment of the Company, the Resulting Bank or
any of its Affiliates within the preceding three months.

(c) Nonrenewal of the Agreement. In the event the Company elects not to renew
this Agreement in accordance with Section 2, the provisions of Sections 6(a) and
(b) shall not apply after the Expiration Date, unless the Officer shall
otherwise be entitled to receive payments from the Company as a result of his
termination without Cause or for Good Reason pursuant to Section 5(f).

(d) Definitions. As used in this Agreement, the term “Competitive Business”
means the financial services business, which includes one or more of the
following businesses: consumer and commercial banking, residential and
commercial mortgage lending, securities brokerage and asset management, and any
other business in which the Company or any of its Affiliates are engaged at the
time of termination of the Officer’s employment; the term “Market Area” means
the area within a ten mile radius of any banking office or a loan production
office (excluding for purposes of this Agreement an office providing residential
mortgage loans) that the Company has established and is continuing to operate at
the time of termination of the Officer’s employment; the term “Affiliate” means
a Person that directly or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, the Company; and
the term “Person” means any person, partnership, corporation, company, group or
other entity.

(e) Confidentiality. During the Employment Period and thereafter, and except as
required by any court, supervisory authority or administrative agency or as may
be otherwise required by applicable law, the Officer shall not, without the
written consent of a person duly authorized by the Company, disclose to any
person (other than his personal attorney, or an employee of the Company or an
Affiliate, or a person to whom disclosure is reasonably necessary or appropriate
in connection with the performance by the Officer of his duties as an employee
of the Company) or utilize in conducting a business any confidential information
obtained by him while in the employ of the Company, unless such information has
become a matter of public knowledge at the time of such disclosure.

(f) Acknowledgment; Enforcement. The covenants contained in this Section 6 shall
be construed and interpreted in any proceeding to permit their enforcement to
the maximum extent permitted by law. The Officer agrees that the restraints
imposed herein are necessary for the reasonable and proper protection of the
Company and its Affiliates, and that each and every one of the restraints is
reasonable in respect to length of time, geographic area and activities
restricted. If, however, the time, geographic and/or

 

7



--------------------------------------------------------------------------------

scope of activity restrictions set forth in this Section 6 are found by an
arbitrator or court to be unenforceable because the restrictions are overbroad,
the arbitrator or court, as applicable, is empowered and directed to modify the
restriction(s) to the extent necessary to make them enforceable. The Officer
further acknowledges that damages at law would not be a measurable or adequate
remedy for breach of the covenants contained in this Section 6 and, accordingly,
the Officer agrees to submit to the equitable jurisdiction of any court of
competent jurisdiction in connection with any action to enjoin the Officer from
violating any such covenants. In any legal, equitable or arbitration action
against the Officer in connection with the enforcement of the covenants included
in this Section 6, each party will bear its own costs, including its attorneys’
fees. All the provisions of this Section 6 will survive termination and
expiration of this Agreement.

(g) Termination Due to Change in Control or Disability. Notwithstanding anything
to the contrary contained in this Agreement, in the event of a Change in Control
of the Company (as such term is defined in that certain Management Continuity
Agreement, dated June 19, 2009, between the Company and the Officer (the
“Management Continuity Agreement”)) or the termination of the Officer as a
result of his disability as determined pursuant to Section 5(b), the
restrictions imposed by Sections 6(a) and (b) shall not apply to the Officer
after he ceases to be employed by the Company.

7. Change in Control of the Company. This Agreement will terminate in the event
there is a Change in Control of the Company, and the Management Continuity
Agreement, as it may hereafter be amended, will become effective and any
termination benefits will be determined and paid solely pursuant to such
Management Continuity Agreement.

8. Mitigation; Exclusivity of Benefits.

(a) The Officer shall not be required to mitigate the amount of any benefits
hereunder by seeking other employment or otherwise.

(b) The specific arrangements referred to herein are not intended to exclude any
other benefits which may be available to the Officer upon a termination of
employment with the Company pursuant to employee benefit plans of the Company or
otherwise.

9. Withholding. All payments required to be made by the Company hereunder to the
Officer shall be subject to the withholding of such amounts, if any, relating to
tax and other payroll deductions as the Company may reasonably determine should
be withheld pursuant to any applicable law or regulation.

10. Assignability. The Company may assign this Agreement and its rights and
obligations hereunder in whole, but not in part, to any corporation, company or
other entity with or into which the Company may hereafter merge or consolidate
or to which the Company may transfer all or substantially all of its assets, if
in any such case said corporation, company or other entity shall by operation of
law or expressly in writing assume all

 

8



--------------------------------------------------------------------------------

obligations of the Company hereunder as fully as if it had been originally made
a party hereto, to the extent that any such transaction does not trigger the
operation of Section 6 above. The Officer may not assign or transfer this
Agreement or any rights or obligations hereunder.

11. Notices. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:

 

To the Company:

   Chairman of the Board    Union Bankshares Corporation    P. O. Box 446    211
North Main Street    Bowling Green, Virginia 22427-0446

To the Officer:

   David J. Fairchild    111 Virginia Street, Suite 200    Richmond, VA 23219

12. Amendment; Waiver. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by the Officer and such officer or officers as may be
specifically designated by the Board to sign on their behalf. No waiver by any
party hereto at any time of any breach by any other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

13. Entire Agreement. This Agreement, together with the Management Continuity
Agreement, as it may hereafter be amended, entered into between the parties
hereto, constitutes the entire agreement between the parties with respect to
the subject matter hereof and supersedes all other prior agreements and
understandings, both written and oral, express or implied, with respect to the
subject matter of this Agreement and the Management Continuity Agreement
including, without limitation, agreements in effect immediately prior to the
Merger. It is further specifically agreed and acknowledged that, except as
expressly set forth in this Agreement or in the Management Continuity Agreement,
the Officer shall not be entitled to the severance payments or benefits under
any severance or similar plan, program, arrangement or agreement of or with the
Company for any cessation of employment occurring while this Agreement is in
effect. For purposes of this Agreement, the term “Company” includes any
subsidiaries of the Company.

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia.

15. Nature of Obligations. Nothing contained herein shall create or require the
Company to create a trust of any kind to fund any benefits which may be payable
hereunder, and to the extent that the Officer acquires a right to receive
benefits from the Company hereunder, such right shall be no greater than the
right of any unsecured general creditor of the Company.

 

9



--------------------------------------------------------------------------------

16. Headings. The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

17. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

18. TARP Capital Purchase Program. The Officer hereby acknowledges and agrees
that, for as long as the Company is a participant in and is subject to the
Troubled Asset Relief Program (“TARP”) rules and guidance, with debt or equity
held by the U.S. Department of the Treasury (the “Treasury”), the Company will
be bound by the executive compensation and corporate governance requirements of
Section 111 of the Emergency Economic Stabilization Act of 2008, as amended, and
any and all implementing regulations or guidance issued by the Treasury. The
Officer further agrees that despite any contrary provision within this
Agreement, the Board shall have the right to modify, unilaterally and without
the Officer’s consent, any of the provisions of this Agreement, including but
not limited to reducing the amount of compensation and benefits provided under
Section 4 herein, if in the Board’s sole judgment the modification is necessary
to comply with the mandatory application of the Treasury’s rules and guidance
governing executive compensation of participants of the TARP Capital Purchase
Program, as such rules and guidance may be supplemented or amended from time to
time after the date of this Agreement. The Board’s power under this Section 18
to modify the provisions of this Agreement shall expire when the Company is no
longer a participant in and subject to the TARP Capital Purchase Program rules
and guidance.

19. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

(Signatures appear on the following page)

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

UNION BANKSHARES CORPORATION: By:   /s/ G. William Beale   G. William Beale  
President and Chief Executive Officer OFFICER: /s/ David J. Fairchild David J.
Fairchild

 

11